*313OPINION
By LEMERT, J.
From an examination of the whole of the record in this case, we are in accord with the finding and judgment of the court below, but not upon the grounds stated by tlie court below in the sustaining of said demurrers. The language of Item 3 of said will is plain, clear and unambiguous, wherein it states that after the death of my wife, it is my will that my sons, Earl and Frank, shall have all my property, they to pay my daughter, Marie Zimmerman, $1,000.00 and my son, Floyd, $200.00 out of my estate, within one year after my wife's death. We are of the opinion that this action is prematurely brought by Marie Reffner, formerly Marie Zimmerman, and that said will makes it plain and clear that the thousand dollars is not payable to’ her until after the wife or her mother’s death.
So entertaining these views, it follows that the finding and judgment of the Court of Common Pleas will be affirmed for the reasons hereinbefore stated. Judgment affirmed.
SHERICK, PJ, and MONTGOMERY, J, concur.